PIEPER, J.,
concurring.
I agree that we should affirm the order of the trial court granting summary judgment, but I write separately as I do not believe the filing of the December 4, 2006 lis pendens is entitled to absolute privilege on Appellants’ slander of title cause of action. Nonetheless, I would affirm because Appellants failed to set forth a genuine issue of material fact as to the elements essential to the slander of title cause of action.
The statute providing the procedure for filing a lis pendens states:
In an action affecting the title to real property the plaintiff (a) not more than twenty days before filing the complaint or at any time afterwards or (b) whenever a warrant of attachment under §§ 15-19-10 to 15-19-560 shall be issued or at any time afterwards or a defendant when he sets up an affirmative cause of action in his answer and demands substantive relief, at the time of filing his answer or at any time afterwards if such answer be intended to affect real *559estate, may file with the clerk of each county in which the property is situated a notice of the pendency of the action, containing the names of the parties, the object of the action and the description of the property in that county affected thereby. If the action be for the foreclosure of a mortgage such notice must be filed twenty days before judgment and must contain the date of the mortgage, the parties thereto and the time and place of recording such mortgage.
S.C.Code Ann. § 15-11-10 (2005). A lis pendens “is premised upon and must be filed in time in conjunction with an underlying complaint involving an issue of property.” Pond Place Partners, Inc. v. Poole, 351 S.C. 1, 30, 567 S.E.2d 881, 896 (Ct.App.2002). A complaint filed more than twenty days after the filing of the lis pendens renders the lis pendens invalid. South Carolina Nat’l Bank v. Cook, 291 S.C. 530, 532-33, 354 S.E.2d 562, 563 (1987). “Since the filing of a lis pendens is an extraordinary privilege granted by statute, strict compliance with the statutory provisions is required.” Pond Place, 351 S.C. at 17, 567 S.E.2d at 889. “[T]he filing of a lis pendens is absolutely privileged in South Carolina.” Id. at 32, 567 S.E.2d at 897.
Here, it is undisputed that Horton filed a lis pendens on December 4, 2006, and did not file a complaint within twenty days. Therefore, Horton did not meet the statutory requirements for filing a lis pendens. Because strict compliance with the statutory requirements for filing a lis pendens is required, the December 4, 2006 lis pendens is invalid, and thus, is not entitled to absolute privilege.
However, instead of putting forth facts to establish a genuine issue of material fact on Appellants’ slander of title cause of action, Appellants relied solely on the fact that Horton filed two lis pendens. “[T]o maintain a claim for slander of title, the plaintiff must establish (1) the publication (2) with malice (3) of a false statement (4) that is derogatory to plaintiffs title and (5) causes special damages (6) as a result of diminished value of the property in the eyes of third parties.” Huff v. Jennings, 319 S.C. 142, 149, 459 S.E.2d 886, 891 (Ct.App.1995) (citing TXO Prod. Corp. v. Alliance Res. Corp., 187 W.Va. 457, 419 S.E.2d 870 (1992), aff'd, 509 U.S. 443, 113 S.Ct. 2711, 125 L.Ed.2d 366 (1993)). “Actual malice can mean the defendant acted recklessly or wantonly, or with conscious disregard of *560the plaintiffs rights.” Constant v. Spartanburg Steel Prods., Inc., 316 S.C. 86, 89, 447 S.E.2d 194, 196 (1994). “Special damages recoverable in a slander of title action are the pecuniary losses that result ‘directly and immediately from the effect of the conduct of third persons, including impairment of vendibility or value caused by disparagement, and the expense of measures reasonably necessary to counteract the publication, including litigation.’ ” Huff, 319 S.C. at 150-51, 459 S.E.2d at 892 (quoting 50 Am.Jur.2d Libel & Slander § 560).
Viewing the evidence in the light most favorable to Appellants, the pleadings, depositions, answers to interrogatories, and affidavits submitted to the court failed to set forth facts creating a genuine issue of material fact as to all elements of the slander of title cause of action. See Rule 56(c), SCRCP (stating summary judgment is appropriate when “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law”). Specifically, Appellants failed to set forth a genuine issue of material fact on the elements of malice and special damages. See Baughman v. Amer. Tel. & Tel. Co., 306 S.C. 101, 116, 410 S.E.2d 537, 545-46 (1991) (“The plain language of Rule 56(c) mandates the entry of summary judgment, after adequate time for discovery and upon motion, against a party who fails to make a showing sufficient to establish the existence of an element essential to the party’s case, and on which that party will bear the burden of proof at trial.”). Based on the foregoing, the trial court did not err in granting summary judgment on Appellants’ slander of title cause of action.